Exhibit 10.3

 

[g129131ko01i001.jpg]

 

GENERAL SECURITY AGREEMENT

New York

 

Debtor (Name):  Hardinge Inc.

(Organizational Structure):  Corporation

(State Law organized under):  New York

(Organizational Identification Number, if any; note that this is NOT a request
for the Taxpayer Identification Number):

(Address of residence/chief executive office): One Hardinge Drive, Elmira, New
York  14902

 

Bank/Secured Party:  M&T Bank, a New York banking corporation with its banking
offices at One M&T Plaza, Buffalo, New York 14203 Attention: Office of General
Counsel.

 

For good and valuable consideration, the receipt and sufficiency of which is
acknowledged, and intending to be legally bound, Debtor agrees with Secured
Party as follows:

 

1.                        Security Interests.

 

1.1                Grant.  As security for the prompt and complete payment and
performance when due of all of the Obligations, Debtor does hereby grant to
Secured Party a continuing security interest (“Security Interest”) in all
personal property and fixtures of Debtor, wherever located, whether now existing
or owned or hereafter arising or acquired, whether or not subject to the Uniform
Commercial Code, as the same may be in effect in the State of New York, as
amended from time to time (“UCC”), and whether or not affixed to any realty,
including, without limitation, (i) all accounts, chattel paper, investment
property, deposit accounts, documents, goods, equipment, farm products, general
intangibles (including trademarks, service marks, trade names, patents,
copyrights, licenses and franchises), instruments, inventory, money, letter of
credit rights, causes of action (including tort claims) and other personal
property (including agreements and instruments not constituting chattel paper or
a document, general intangible or instrument); (ii) all additions to, accessions
to, substitutions for, replacements of and supporting obligations of the
foregoing; (iii) all proceeds and products of the foregoing, including, without
limitation, insurance proceeds; and (iv) all business records and information
relating to any of the foregoing and any software or other programs for
accessing and manipulating such information (collectively, the “Collateral”). 
Debtor acknowledges and agrees that the foregoing collateral description is
intended to cover all assets of Debtor, other than real property assets. 
Nothing herein shall be construed to be a grant of a security interest in more
than sixty-five percent (65%) of Debtor’s equity interests in any foreign
subsidiary.

 

1.2                Obligations.  The term “Obligations” means any and all
indebtedness or other obligations of Debtor, Cherry Acquisition Corporation, or
its successors and/or assigns, and Usach Technologies, Inc. (collectively, the
“Borrowers”) to Secured Party in any capacity, now existing or hereafter
incurred, however created or evidenced, regardless of kind, class or form,
whether direct, indirect, absolute or contingent (including obligations pursuant
to any guaranty, endorsement, other assurance of payment or otherwise), whether
joint or several, whether from time to time reduced and thereafter increased, or
entirely extinguished and thereafter reincurred, together with all extensions,
renewals and replacements thereof, and all interest, fees, charges, costs or
expenses which accrue on or in connection with the foregoing, including, without
limitation, any indebtedness or obligations (i) not yet outstanding but
contracted for, or with regard to which any other commitment by Secured Party
exists; (ii) arising prior to, during or after any pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding; (iii) owed by Borrowers to others and
which Secured Party obtained, or may obtain, by assignment or otherwise; or
(iv) payable under this Agreement.

 

2.                        Covenants.  Debtor covenants and agrees as follows:

 

2.1                Perfection of Security Interest.  Debtor shall execute and
deliver to Secured Party such financing statements, control agreements or other
documents, in form and content satisfactory to Secured Party, as Secured Party
may from time to time request to perfect and continue the Security Interest. 
Upon the request of Secured Party, Debtor shall deliver to Secured Party any and
all instruments, chattel paper, negotiable documents or other documents
evidencing or constituting any part of the Collateral properly endorsed or
assigned, in a manner satisfactory to Secured Party.  Until such delivery,
Debtor shall hold such portion of the Collateral in trust for Secured Party. 
Borrowers shall pay all expenses for the preparation, filing, searches and
related costs in connection with the grant and perfection of the Security
Interest.  Debtor authorizes (both prospectively and retroactively) Secured
Party to file financing statements, and any continuations and amendments
thereof, with respect to the Collateral without Debtor’s signature.  A photocopy
or other reproduction of any financing statement or this Agreement shall be
sufficient as a financing statement for filing in any jurisdiction.

 

2.2                Negative Pledge; Disposition of Collateral.  Debtor shall not
grant or allow the imposition of any lien, security interest or encumbrance on,
or assignment of, the Collateral unless consented to in writing by Secured
Party.  Debtor shall not make or permit to be made any sale, transfer or other
disposition of the Collateral; provided, however, prior to the occurrence of an
Event of Default, Debtor may in the ordinary course of business consistent with
its past practices and with prudent and standard practices used in the industry
that is the same or similar to that in which Debtor is engaged: (i) dispose of
any Collateral consisting of equipment that is obsolete or worn-out; (ii) sell
or exchange any Collateral consisting of equipment in connection with the
acquisition of other equipment that is at least as valuable as such equipment,
that Debtor intends to use for substantially the same purposes as such equipment
and that is not subject to any security interest or other lien or encumbrance;
(iii) collect Collateral

 

1

--------------------------------------------------------------------------------


 

consisting of accounts or assign such Collateral for purposes of collection; or
(iv) sell or lease Collateral consisting of inventory.  A sale, lease or other
transfer of such Collateral consisting of inventory in the ordinary course of
Debtor’s business does not include a transfer in partial or complete
satisfaction of any liability or obligation or any bulk sale.

 

2.3                Condition of Collateral; Impermissible Use.  Debtor shall
keep the Collateral consisting of goods in good condition and shall not commit
or permit damage or destruction (other than ordinary wear and tear) to such
Collateral.  Debtor shall not permit any Collateral consisting of goods (i) to
be used in such a manner that would violate any insurance policy or warranty
covering the Collateral or that would violate any applicable law of any
governmental authority (including any environmental law) now or hereafter in
effect; (ii) to become fixtures on any real property on which Secured Party does
not have a first priority mortgage lien (unless Secured Party has been provided
with an acceptable landlord/mortgagee waiver) or become an accession to any
goods not included in the Collateral; or (iii) to be placed in any warehouse
that may issue a negotiable document with regard to such Collateral.

 

2.4                Modification to Collateral. Debtor shall not, without Secured
Party’s prior written consent, grant any extension on, compound, settle for less
than the full amount of, release (in whole or in part), modify, cancel, or allow
for any substitution, credit or adjustment on Collateral consisting of accounts,
chattel paper, general intangibles, instruments, documents or investment
property, except that in the absence of an Event of Default, Debtor may grant to
account debtors, or other persons obligated with respect to the Collateral,
extensions, credits, discounts, compromises or settlements in the ordinary
course of business consistent with its past practices and consistent with
prudent and standard practices used in the industries that are the same or
similar to those in which Debtor is engaged.

 

2.5                Titled Goods.  Debtor shall cause all goods included in the
Collateral to be properly titled and registered to the extent required by
applicable law.  Upon the request of Secured Party, Debtor shall cause the
interest of Secured Party to be properly indicated on any certificate of title
relating to such goods and deliver to Secured Party each such certificate, and
any additional evidence of ownership, certificates of origin or other documents
evidencing any interest in such goods.

 

2.6                Insurance.  Debtor shall, at its own expense and at all
times, maintain effective insurance policies covering damage to persons and
against fire, flood, theft and all other risks to which the Collateral may be
subject, all in such amounts, with such deductibles and issued by such insurance
company as shall be satisfactory to Secured Party.  Such insurance policies
shall have all endorsements that Secured Party may require and shall further
(i) name Secured Party, exclusively, as the additional insured on the casualty
insurance and the lender’s loss payee and/or mortgagee on the hazard insurance;
(ii) provide that Secured Party shall receive a minimum of thirty (30) days
prior written notice of any amendment or cancellation; and (iii) insure Secured
Party notwithstanding any act or neglect of Debtor or other owner of the
property described in such insurance.  If Debtor fails to obtain the required
insurance as provided herein, Secured Party may, but is not obligated, to obtain
such insurance as Secured Party may deem appropriate, including, without
limitation, if Secured Party so chooses, “single interest insurance” which will
cover only Secured Party’s interest in the Collateral.  Debtor shall pay or
reimburse to Secured Party the cost of such insurance.  Secured Party shall have
the option, in its sole discretion, to hold insurance proceeds as part of the
Collateral, apply any insurance proceeds toward the Obligations or allow the
Debtor to apply the insurance proceeds towards repair or replacement of the item
of Collateral in respect of which such proceeds were received.  Upon the request
of Secured Party, Debtor shall from time to time deliver to Secured Party such
insurance policies, or other evidence of such policies satisfactory to Secured
Party, and such other related information Secured Party may request.

 

2.7                Collateral Information.  Debtor shall provide all
information, in form and substance satisfactory to Secured Party, that Secured
Party shall from time to time request to (i) identify the nature, extent, value,
age and location of any of the Collateral, or (ii) identify any account debtor
or other party obligated with respect to any chattel paper, general intangible,
instrument, investment property, document or deposit account included in the
Collateral.

 

2.8                Financial Information.  Debtor and Borrowers shall furnish to
Secured Party financial statements as required by Credit Agreement dated as of
the date hereof among the Secured Party, the Debtor and the Borrower.

 

2.9                Taxes; Licenses; Compliance with Laws.  Before the end of any
applicable grace period, Debtor shall pay each tax, assessment, fee and charge
imposed by any governmental authority upon the Collateral, the ownership,
disposition or use of any of the Collateral, this Agreement or any instrument
evidencing any of the Obligations.  Debtor shall maintain in full force and
effect each license, franchise or other authorization needed for any ownership,
disposition or use of the Collateral and the conduct of its business, operations
or affairs.  Debtor shall comply with all applicable law of any governmental
authority (including any environmental law), now or hereafter in effect,
applicable to the ownership, disposition or use of the Collateral or the conduct
of its business, operations or affairs.

 

2.10         Records; Legend.  Debtor shall maintain accurate and complete books
and records relating to the Collateral in conformity with generally accepted
accounting principles consistently applied.  At Secured Party’s request, Debtor
will legend, in form and manner satisfactory to Secured Party, its books and
records to indicate the Security Interest.

 

2.11         Notifications of Change.  Immediately upon acquiring knowledge or
reason to know of any of the following, Debtor shall notify Secured Party of the
occurrence or existence of (i) any Event of Default; (ii) any event or condition
that, after notice, lapse of time or after both notice and lapse of time, would
constitute an Event of Default; (iii) any account or general intangible that
arises out of a contract with any governmental authority (including the United
States); (iv) any event or condition that has or (so far as can be foreseen)
will or might have any material adverse effect on the Collateral (including a
material loss, destruction or theft of, or of any damage to, the Collateral,
material decline in value of the Collateral or a material default by an account
debtor or other party’s performance of obligations with respect to the
Collateral), on Debtor or its business, operations, affairs or condition
(financial or otherwise).

 

2.12         Lien Law.  If any account or general intangible included in the
Collateral represents money owing pursuant to any contract for the improvement
of real property or for a public improvement for purposes of the Lien Law of the
State of New York (the “Lien Law”), Debtor shall (i)

 

2

--------------------------------------------------------------------------------


 

give Secured Party notice of such fact; (ii) receive and hold any money advanced
by Secured Party with respect to such account or general intangible as a trust
fund to be first applied to the payment of trust claims as such term and/or
concept is defined in the Lien Law (in Section 71 thereof, or otherwise); and
(iii) until such trust claim is paid, not use or permit the use of any such
money for any purpose other than the payment of such trust claims.

 

2.13         Protection of Collateral; Further Assurances.  Debtor shall, at its
own cost, faithfully preserve, defend and protect the Security Interest as a
prior perfected security interest in the Collateral under the UCC and other
applicable law, superior and prior to the rights of all third parties (other
than those permitted pursuant to Section 3.1) and shall defend the Collateral
against all setoffs, claims, counterclaims, demands and defenses.  At the
request of Secured Party, Debtor shall do, obtain, make, execute and deliver all
such additional and further acts, things, deeds, assurances and instruments as
Secured Party may deem necessary or advisable from time to time in order to
attach, continue, preserve, perfect or protect the Security Interest and Secured
Party’s rights hereunder including obtaining waivers (in form and content
acceptable to Secured Party) from landlords, warehousemen and mortgagees. 
Debtor hereby irrevocably appoints Secured Party, its officers, employees and
agents, or any of them, as attorneys-in-fact for Debtor with full power and
authority in the place and stead of Debtor and in the name of Debtor or its own
name from time to time in Secured Party’s discretion, to perform all acts which
Secured Party deems appropriate to attach, continue, preserve or perfect and
continue the Security Interest, including signing for Debtor (to the extent such
signature may be required by applicable law) UCC-1 financing statements, UCC-3
amendment or other instruments and documents to accomplish the purposes of this
Agreement.  This power of attorney, being coupled with an interest, is
irrevocable and shall not be affected by the subsequent disability or
incompetence of Debtor.

 

3.                        Representations and Warranties.  Debtor represents,
warrants and agrees as follows:

 

3.1                Title.  Debtor holds good and marketable title to the
Collateral free and clear from any security interest or other lien or
encumbrance of any party, other than the Security Interest or such liens,
security interests or other liens or encumbrances specifically permitted by
Secured Party and set forth on Exhibit A hereto (“Permitted Liens”).  Debtor has
not made any prior sale, pledge, encumbrance, assignment or other disposition of
any of the Collateral except for the Permitted Liens.

 

3.2                Authority.  If Debtor is a business entity, it is duly
organized, validly existing and in good standing under the laws of the
above-named state of organization.  Debtor has the full power and authority to
grant the Security Interest and to execute, deliver and perform its obligations
in accordance with this Agreement.  The execution and delivery of this Agreement
will not (i) violate any applicable law of any governmental authority or any
judgment or order of any court, other governmental authority or arbitrator;
(ii) violate any agreement governing Debtor or to which Debtor is a party; or
(iii) result in a security interest or other lien or encumbrance on any of
Debtor’s assets, except in favor of Secured Party.  Debtor’s certificate of
incorporation, by-laws or other organizational documents do not prohibit any
term or condition of this Agreement.  Each authorization, approval or consent
from, each registration and filing with, each declaration and notice to, and
each other act by or relating to, any party required as a condition of Debtor’s
execution, delivery or performance of this Agreement (including any shareholder
or board of directors or similar approvals) has been duly obtained and is in
full force and effect.  Debtor has the power and authority to transact the
business in which it is engaged and is duly licensed or qualified and in good
standing in each jurisdiction in which the conduct of its business or ownership
of property requires such licensing or such qualifications.

 

3.3                Judgments and Litigation.  There is no pending or threatened
claim, audit, investigation, action or other legal proceeding or judgment or
order of any court, agency or other governmental authority or arbitrator which
involves Debtor or the Collateral and which might have a material adverse effect
upon the Collateral, the Debtor, its business, operations, affairs or condition
(financial or otherwise), or threaten the validity of this Agreement or any
related document or action.  Debtor will immediately notify Secured Party upon
acquiring knowledge of the foregoing.

 

3.4                Enforceability of Collateral.  Instruments, chattel paper,
accounts or documents which constitute any part of the Collateral are genuine
and enforceable in accordance with their terms, comply with the applicable law
of any governmental authority concerning form, content, manner of preparation
and execution, and all persons appearing to be obligated on such Collateral have
authority and capacity to contract and are in fact obligated as they appear to
be on such Collateral.  There are no restrictions on any assignment or other
transfer or grant of the Security Interest by Debtor.  Each sum represented by
Debtor from time to time as owing on accounts, instruments, deposit accounts,
chattel paper and general intangibles constituting any part of the Collateral by
account debtors and other parties with respect to such Collateral is the sum
actually and unconditionally owing by account debtors and other parties with
respect thereto at such time, except for applicable normal cash discounts.  None
of the Collateral is subject to any defense, set-off, claim or counterclaim of a
material nature against Debtor except as to which Debtor has notified Secured
Party in writing.

 

3.5                Location of Chief Executive Office, Records, Collateral.  The
locations of the following are listed on page one of this Agreement or, if
different or additional, on Exhibit A hereto:  (i) Debtor’s residence, principal
place of business and chief executive office; (ii) the office in which Debtor
maintains its books or records relating to the Collateral; (iii) the facility
(including any storage facility) at which now owned or subsequently acquired
inventory, equipment and fixtures constituting any part of the Collateral shall
be kept; and (iv) the real property on which any crop included in the Collateral
is growing or is to be grown, or on which any timber constituting any part of
the Collateral is or is to be standing.  Debtor will not effect or permit any
change in any of the foregoing locations (or remove or permit the removal of the
records or Collateral therefrom, except for mobile equipment included in the
Collateral which may be moved to another location for not more than thirty (30)
days) without thirty (30) days prior written notice to Secured Party and all
actions deemed necessary by Secured Party to maintain the Security Interest
intended to be granted hereby at all times fully perfected and in full force and
effect have been taken.  All of the locations listed on page one or Exhibit A
are owned by Debtor, or if not, by the party(ies) identified on Exhibit A.

 

3.6                Structure; Name.  Debtor’s organizational structure, state of
registration and organizational identification number (if any) are stated
accurately on page one of this Agreement, and its full legal name and any trade
name used to identify it are stated accurately on page one of this Agreement, or
if different or additional are listed on Exhibit A hereto. Debtor will not
change its name, any trade names or its identity, its organizational structure,
state of registration or organizational identification number without thirty
(30) days prior written notice to Secured Party.

 

3

--------------------------------------------------------------------------------


 

All actions deemed necessary by Secured Party to maintain the Security Interest
intended to be granted hereby at all times fully perfected and in full force and
effect have been taken.

 

4.                        Performance and Expenditures by Secured Party.  If
Debtor fails to perform or comply with any of the terms hereof, Secured Party,
at its option, but without any obligation so to do, may perform or comply, or
otherwise cause performance or compliance, with such terms including the payment
or discharge of all taxes, fees, security interest or other liens, encumbrances
or claims, at any time levied or placed on the Collateral.  An election to make
expenditures or to take action or perform an obligation of Debtor under this
Agreement, after Debtor’s failure to perform, shall not affect Secured Party’s
right to declare an Event of Default and to exercise its remedies.  Nor shall
the provisions of this Section relieve Debtor of any of its obligations
hereunder with respect to the Collateral or impose any obligation on Secured
Party to proceed in any particular manner with respect to the Collateral.

 

5.                        Duty of Secured Party.  Secured Party’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession shall be to deal with it in the same manner as Secured Party
deals with similar property for its own account.  Neither Secured Party nor its
directors, officers, employees or agents shall be liable for failure to demand,
collect or realize upon the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of the Collateral upon the
request of Debtor or any other person or to take any other action whatsoever
with regard to the Collateral.  The powers conferred on Secured Party hereunder
are solely to protect Secured Party’s interests in the Collateral and shall not
impose any duty upon any Secured Party to exercise any such powers.  Secured
Party shall be accountable only for amounts that it actually receives as a
result of the exercise of its powers under this Agreement, and neither it nor
its officers, directors, employees or agents shall be responsible to Debtor for
any act or failure to act hereunder, except for its own gross negligence or
willful misconduct.

 

6.                        Certain Rights and Remedies.

 

6.1                Inspection; Verification.  Secured Party, and such persons as
it may designate, shall have the right from time to time to (i) audit and
inspect (a) the Collateral, (b) all books and records related thereto (and make
extracts and copies from such records), and (c) the premises upon which any of
the Collateral or books and records may be located; (ii) discuss Debtor’s
business, operations, affairs or condition (financial or otherwise) with its
officers, accountants; and (iii) verify the validity, amount, quality, quantity,
value, condition and status of, or any other matter relating to the Collateral
in any manner and through any medium Secured Party may consider appropriate
(including contacting account debtors or third party possessing the Collateral
for purpose of making such verification).  Debtor shall furnish all assistance
and information and perform any acts Secured Party may require regarding
thereto.  Debtor shall bear the cost and expense of any such inspection and
verification.

 

6.2                Notification of Security Interest.  After, and during the
continuance of any Event of Default, Secured Party may notify any or all account
debtors and other person obligated with respect to the Collateral of the
Security Interest therein.  Upon the request of Secured Party, Debtor agrees to
enter into such warehousing, lockbox or other custodial arrangement with respect
to any of the Collateral that Secured Party shall deem necessary or desirable.

 

6.3                Application of Proceeds.  Secured Party may apply the
proceeds from the sale, lease or other disposition or realization upon the
Collateral to the Obligations in such order and manner and at such time as
Secured Party shall, in its sole discretion, determine.  Debtor shall remain
liable for any deficiency if the proceeds of any sale, lease or other
disposition or realization upon the Collateral are insufficient to pay the
Obligations.  Any proceeds received by Debtor from the Collateral after an Event
of Default shall (i) be held by Debtor in trust for Secured Party in the same
medium in which received; (ii) not be commingled with any assets of Debtor; and
(iii) be delivered to Secured Party in the form received, properly indorsed to
permit collection.  After an Event of Default, Debtor shall promptly notify
Secured Party of the return to or repossession by Debtor of goods constituting
part of the Collateral, and Debtor shall hold the same in trust for Secured
Party and shall dispose of the same as Secured Party directs.

 

6.4                Income and Proceeds of Instruments and Investment Property. 
Until the occurrence of an Event of Default, Debtor reserves the right to
request to receive all cash income or cash distribution (whether in cash or
evidenced by check) payable on account of any instrument or investment property
constituting part of the Collateral (collectively, “Cash Distribution”).  Until
actually paid, all rights in the foregoing shall remain subject to the Security
Interest.  Any other income, dividend, distribution, increase in or profits
(including any stock issued as a result of any stock split or dividend, any
capital distributions and the like) on account of any instrument or investment
property constituting part of the Collateral and, upon the occurrence of an
Event of Default, all Cash Distributions, shall be delivered to Secured Party
immediately upon receipt, in the exact form received and without commingling
with other property which may be received by, paid or delivered to Debtor or for
Debtor’s account, whether as an addition to, in discharge of, in substitution
of, or in exchange of the Collateral.  Until delivery, such Collateral shall be
held in trust for Secured Party.

 

6.5                Registered Holder of the Collateral.  While an Event of
Default exists, Secured Party shall have the right to transfer to or register
(with or without reference to this Agreement) in the name of Secured Party or
its nominee any investment property, general intangible, instrument or deposit
account constituting part of the Collateral so that Secured Party or such
nominee shall appear as the sole owner of record thereof; provided, however,
that so long as no Event of Default has occurred, Secured Party shall deliver to
Debtor all notices, statements or other communications received by it or its
nominee as such registered owner, and upon demand and receipt of payment of
necessary expenses thereof, shall give to Debtor or its designee a proxy or
proxies to vote and take all action with respect to such Collateral.  After the
occurrence and during the continuance of any Event of Default, Debtor waives all
rights to be advised of or to receive any notices, statements or communications
received by Secured Party or its nominee as such record owner, and agrees that
no proxy or proxies given by Secured Party to Debtor or its designee as
aforesaid shall thereafter be effective.

 

7.                        Default.

 

7.1                Events of Default.  Any of the following events or conditions
shall constitute an “Event of Default”:  (i) failure by Borrowers to pay when
due (whether at the stated maturity, by acceleration, upon demand or otherwise)
any principal installments on the Obligations, or to pay any

 

4

--------------------------------------------------------------------------------


 

interest thereon or any fee or other amount payable under the transaction
documents and such failure continues unremedied for a period of three
(3) business days; (ii) default by Debtor in the performance of any obligation,
term or condition of this Agreement or any other agreement with Secured Party or
any of its affiliates or subsidiaries (collectively, “Affiliates”);
(iii) failure by Borrowers to pay when due (whether at the stated maturity, by
acceleration, upon demand or otherwise) any material indebtedness or obligation
owing to any third party or any Affiliate, the occurrence of any event which
could result in acceleration of payment of any such indebtedness or obligation
or the failure to perform any agreement with any third party or any affiliate;
(iv) Debtor or Borrowers are dissolved, becomes insolvent, generally fails to
pay or admits in writing its inability generally to pay its debts as they become
due; (v) Debtor or Borrowers makes a general assignment, arrangement or
composition agreement with or for the benefit of its creditors or makes, or
sends notice of any intended, bulk sale; the sale, assignment, transfer or
delivery of all or substantially all of the assets of Debtor or Borrowers to a
third party; or the cessation by Debtor or Borrowers as a going business
concern; (vi) Debtor or Borrowers files a petition in bankruptcy or institutes
any action under federal or state law for the relief of debtors or seeks or
consents to the appointment of an administrator, receiver, custodian or similar
official for the wind up of its business (or has such a petition or action filed
against it and such petition action or appointment is not dismissed or stayed
within sixty (60) days); (vii) the reorganization, merger, consolidation or
dissolution of Debtor or Borrowers (or the making of any agreement therefor);
(viii) the death or judicial declaration of incompetency of Debtor or Borrowers,
if an individual; (ix) the entry of any judgment or order of any court, other
governmental authority or arbitrator against Debtor or Borrowers in an aggregate
amount of $500,000.00 over and above any insurance coverage which has been
determined by the insurance carrier to be applicable to the claim underlying the
judgment, and any such judgments remain unbounded, unstayed or undismissed for a
period of thirty (30) consecutive days; (x) falsity, material omission or
inaccuracy of facts submitted to Secured Party or any Affiliate (whether in a
financial statement or otherwise); (xi) an adverse change in the Collateral,
Debtor or Borrowers, their business, operations, affairs or condition (financial
or otherwise) from the status shown on any financial statement or other document
submitted to Secured Party, and which change Secured Party reasonably determines
will have a material adverse effect on (a) Debtor, its business, operations or
condition (financial or otherwise), or (b) the ability of Borrowers to pay or
perform the Obligations; (xii) any pension plan of Debtor fails to comply with
applicable law or has vested unfunded liabilities that, in the opinion of
Secured Party, might have a material adverse effect on Debtor’s ability to repay
its debts; (xiii) any indication or evidence received by Secured Party that
Debtor may have directly or indirectly been engaged in any type of activity
which, in Secured Party’s reasonable judgment, might result in the forfeiture of
any property of Debtor to any governmental authority; or (xiv) the occurrence of
any event described in Section 7.1(i) through and including 7.1(xiii) with
respect to any material endorser, guarantor or any other party liable for, or
whose assets or any interest therein secures, payment of any of the Obligations.

 

7.2                   Rights and Remedies Upon Default.  Upon the occurrence and
during the continuation of any Event of Default, Secured Party without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law) to or upon Debtor or any other
person (all and each of which demands, presentments, protests, advertisements
and notices are hereby waived), may exercise all rights and remedies of a
secured party under the UCC, under other applicable law, in equity or otherwise
or available under in this Agreement including:

 

7.2.1       Access to Collateral.  Secured Party, or its agents, may peaceably
retake possession of the Collateral with or without notice or process of law,
and for that purpose may enter upon any premises where the Collateral is located
and remove the same.  At Secured Party’s request, Debtor shall assemble the
Collateral and deliver it to Secured Party or any place designated by Secured
Party, at Debtor’s expense.

 

7.2.2       Sell Collateral.  Secured Party shall have the right to sell, lease
or otherwise dispose of the Collateral in one or more parcels at public or
private sale or sales upon such terms and conditions as it may deem advisable
and at such prices as it may deem best, for cash or on credit or for future
delivery without assumption of any credit risk.  Each purchaser at any such sale
shall hold the property sold absolutely, free from any claim or right on the
part of Debtor.  Debtor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal which Debtor now has or may at any time
in the future have under any applicable law now existing or hereafter enacted. 
Secured Party shall have the right to use Debtor’s premises and any materials or
rights of Debtor (including any intellectual property rights) without charge for
such sales or disposition of the Collateral or the completion of any work in
progress for such times as Secured Party may see fit.  Without in any way
requiring notice to be given in the following time and manner, Debtor agrees
that with respect to any notice by Secured Party of any sale, lease or other
disposition or realization or other intended action hereunder or in connection
herewith, whether required by the UCC or otherwise, such notice shall be deemed
reasonable and proper if given at least ten (10) days before such action in the
manner described below in the Section entitled “Notices”.

 

7.2.3       Collect Revenues.  Secured Party may either directly or through a
receiver (i) demand, collect and sue on any Collateral consisting of accounts or
any other Collateral including notifying account debtors or any other persons
obligated on the Collateral to make payment on the Collateral directly to
Secured Party; (ii) file any claim or to take any other action or proceeding in
any court of law or equity or otherwise deemed appropriate by Secured Party with
respect to the Collateral or to enforce any other right in respect of the
Collateral; (iii) take control, in any manner, of any payment or proceeds from
the Collateral; (iv) prosecute or defend any suit, action or proceeding brought
against Debtor with respect to the Collateral; (v) settle, compromise or adjust
any and all claims arising under the Collateral or, to give such discharges or
releases as Secured Party may deem appropriate; (vi) receive and collect all
mail addressed to Debtor, direct the place of delivery thereof to any location
designated by Secured Party; to open such mail; to remove all contents
therefrom; to retain all contents thereof constituting or relating to the
Collateral; (vii) execute, sign or endorse any and all claims, endorsements,
assignments, checks or other instruments with respect to the Collateral; or
(viii) generally, use, sell, transfer, pledge and make any agreement with
respect to or otherwise deal with any of the Collateral; and Debtor hereby
irrevocably appoints Secured Party, its officers, employees and agents, or any
of them, as attorneys-in-fact for Debtor with full power and authority in the
place and stead of Debtor and in the name of Debtor or in its own name from time
to time in Secured Party’s discretion, to take any and all appropriate action
Secured Party deems necessary or desirable to accomplish any of the foregoing or
otherwise to protect, preserve, collect or realize upon the Collateral or to
accomplish the purposes of this Agreement.  Debtor revokes each power of
attorney (including any proxy) heretofore granted by Debtor with regard to the
Collateral.  This power of attorney, being coupled with an interest, is
irrevocable and shall not be affected by the subsequent disability or
incompetence of Debtor.

 

5

--------------------------------------------------------------------------------


 

7.2.4       Setoff.  Secured Party may place an administrative hold on and set
off against the Obligations any property held in a deposit or other account with
Secured Party or any of its Affiliates or otherwise owing by Secured Party or
any of its Affiliates in any capacity to Debtor. Such set-off shall be deemed to
have been exercised immediately at the time Secured Party or such Affiliate
elects to do so.

 

8.                        Expenses.  Debtor shall pay to Secured Party on demand
all costs and expenses (including all reasonable fees and disbursements of all
counsel retained for advice, suit, appeal or other proceedings or purpose and of
any experts or agents it may retain), which Secured Party may incur in
connection with (i) the administration of this Agreement, including any
administrative fees Secured Party may impose for the preparation of discharges,
releases or assignments to third-parties; (ii) the custody or preservation of,
or the sale, lease or other disposition or realization on the Collateral;
(iii) the enforcement and collection of any Obligations or any guaranty thereof;
(iv) the exercise, performance, enforcement or protection of any of the rights
of Secured Party hereunder; or (v) the failure of Debtor or Borrowers to perform
or observe any provisions hereof.  After such demand for payment of any cost,
expense or fee under this Section or elsewhere under this Agreement, Borrowers
shall pay interest at the highest default rate specified in any instrument
evidencing any of the Obligations from the date payment is demanded by Secured
Party to the date reimbursed by Debtor or Borrowers.  All such costs, expenses
or fees under this Agreement shall be added to the Obligations.

 

9.                        Indemnification.  Debtor shall indemnify Secured Party
and its Affiliates and each officer, employee, accountant, attorney and other
agent thereof (each such person being an “Indemnified Party”) on demand, without
any limitation as to amount, against each liability, cost and expense (including
all reasonable fees and disbursements of all counsel retained for advice, suit,
appeal or other proceedings or purpose, and of any expert or agents an
Indemnified Party may retain) heretofore or hereafter imposed on, incurred by or
asserted against any Indemnified Party (including any claim involving any
allegation of any violation of applicable law of any governmental authority
(including any environmental law or criminal law)), however asserted and whether
now existing or hereafter arising, arising out of any ownership, disposition or
use of any of the Collateral; provided, however, the foregoing indemnity shall
not apply to liability, cost or expense solely attributable to an Indemnified
Party’s gross negligence or willful misconduct.  This indemnity agreement shall
survive the termination of this Agreement.  Any amounts payable under this or
any other section of this Agreement shall be additional Obligations secured
hereby.

 

10.                 Miscellaneous.

 

10.1         Notices.  Any demand or notice hereunder or under any applicable
law pertaining hereto shall be in writing and duly given if delivered to Debtor
(at its address on Secured Party’s records) or to Secured Party (at the address
on page one and separately to Secured Party’s officer responsible for Debtor’s
relationship with Secured Party). Such notice or demand shall be deemed
sufficiently given for all purposes when delivered (i) by personal delivery and
shall be deemed effective when delivered, or (ii) by mail or courier and shall
be deemed effective three (3) business days after deposit in an official
depository maintained by the United States Post Office for the collection of
mail or one (1) business day after delivery to a nationally recognized overnight
courier service (e.g., Federal Express).  Notice by e-mail is not valid notice
under this or any other agreement between Debtor and Secured Party.

 

10.2         Governing Law; Jurisdiction.  This Agreement has been delivered to
and accepted by Secured Party and will be deemed to be made in the State of New
York.  Except as otherwise provided under federal law, this Agreement will be
interpreted in accordance with the laws of the State of New York excluding its
conflict of laws rules. DEBTOR AND BORROWERS HEREBY IRREVOCABLY CONSENTS TO THE
EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE STATE OF NEW YORK IN
A COUNTY OR JUDICIAL DISTRICT WHERE SECURED PARTY MAINTAINS A BRANCH AND
CONSENTS THAT SECURED PARTY MAY EFFECT ANY SERVICE OF PROCESS IN THE MANNER AND
AT DEBTOR’S AND BORROWERS’ ADDRESS SET FORTH ABOVE FOR PROVIDING NOTICE OR
DEMAND; PROVIDED THAT NOTHING CONTAINED IN THIS AGREEMENT WILL PREVENT SECURED
PARTY FROM BRINGING ANY ACTION, ENFORCING ANY AWARD OR JUDGMENT OR EXERCISING
ANY RIGHTS AGAINST DEBTOR INDIVIDUALLY, AGAINST ANY SECURITY OR AGAINST ANY
PROPERTY OF DEBTOR WITHIN ANY OTHER COUNTY, STATE OR OTHER FOREIGN OR DOMESTIC
JURISDICTION.  Debtor and Borrowers acknowledge and agrees that the venue
provided above is the most convenient forum for both Secured Party, Debtor and
Borrowers.  Debtor and Borrowers waive any objection to venue and any objection
based on a more convenient forum in any action instituted under this Agreement.

 

10.3         Security Interest Absolute.  All rights of Secured Party hereunder,
the Security Interest and all obligations of Debtor and Borrowers hereunder
shall be absolute and unconditional irrespective of (i) any filing by or against
Debtor of any petition in bankruptcy or any action under federal or state law
for the relief of debtors or the seeking or consenting to of the appointment of
an administrator, receiver, custodian or similar officer for the wind up of its
business; (ii) any lack of validity or enforceability of any agreement with
respect to any of the Obligations, (iii) any change in the time, manner or place
of payment of, or in any other term of, all or any of the Obligations, or any
other amendment or waiver of or any consent to any departure from any agreement
or instrument with respect to the Obligations, (iv)any exchange, release or
non-perfection of any lien or any release or amendment or waiver of or consent
under or departure from any guarantee, securing or guaranteeing all or any of
the Obligations, or (v) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, Debtor in respect of the Obligations or
this Agreement.  If, after receipt of any payment of all or any part of the
Obligations, Secured Party is for any reason compelled to surrender such payment
to any person or entity, because such payment is determined to be void or
voidable as a preference, impermissible setoff, or a diversion of trust funds,
or for any other reason, such payment shall be reinstated as part of the
Obligations and this Agreement shall continue in full force notwithstanding any
contrary action which may have been taken by Secured Party in reliance upon such
payment, and any such contrary action so taken shall be without prejudice to
Secured Party’s rights under this Agreement and shall be deemed to have been
conditioned upon such payment having become final and irrevocable.

 

10.4         Remedies Cumulative; Preservation of Rights.  The rights and
remedies herein are cumulative, may be exercised singly or concurrently and are
not exclusive of any other rights or remedies which Secured Party may have under
other agreements now or hereafter in effect between Debtor and Secured Party, at
law (including under the UCC) or in equity.  No failure or delay of Secured
Party in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance

 

6

--------------------------------------------------------------------------------


 

of steps to enforce such a right or power, preclude any other or further
exercise thereof or the exercise of any other right or power.  Debtor expressly
disclaims any reliance on any course of dealing or usage of trade or oral
representation of Secured Party including representations to make loans to
Debtor.  No notice to or demand on Debtor in any case shall entitle Debtor to
any other or further notice or demand in similar or other circumstances.

 

10.5         Joint and Several; Successors and Assigns.  If there is more than
one Debtor or Borrower, each of them shall be jointly and severally liable for
all amounts, which become due, and the performance of all obligations under this
Agreement and the term “Debtor” shall include each as well as all of them.  This
Agreement shall be binding upon Debtor and Borrowers and upon their heirs and
legal representatives, its successors and assignees, and shall inure to the
benefit of, and be enforceable by, Secured Party, its successors and assignees
and each direct or indirect assignee or other transferee of any of the
Obligations; provided, however, that this Agreement may not be assigned by any
party without the prior written consent of Secured Party.

 

10.6         Waivers; Changes in Writing.  No course of dealing or other
conduct, no oral agreement or representation made by Secured Party or usage of
trade shall operate as a waiver of any right or remedy of Secured Party.  No
waiver of any provision of this Agreement or consent to any departure by Debtor
therefrom shall in any event be effective unless made specifically in writing by
Secured Party and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  No modification to any
provision of this Agreement shall be effective unless made in writing in an
agreement signed by Debtor, Borrowers and Secured Party.

 

10.7         Interpretation.  Unless the context otherwise clearly requires,
references to plural includes the singular and references to the singular
include the plural; the word “or” has the inclusive meaning represented by the
phrase “and/or”; the word “including”, “includes” and “include” shall be deemed
to be followed by the words “without limitation”; and captions or section
headings are solely for convenience and not part of the substance of this
Agreement.  Any representation, warranty, covenant or agreement herein shall
survive execution and delivery of this Agreement and shall be deemed
continuous.  Each provision of this Agreement shall be interpreted as consistent
with existing law and shall be deemed amended to the extent necessary to comply
with any conflicting law.  If any provision nevertheless is held invalid, the
other provisions shall remain in effect.  Debtor agrees that in any legal
proceeding, a photocopy of this Agreement kept in Secured Party’s course of
business may be admitted into evidence as an original.  Terms not otherwise
defined in this Agreement shall have the meanings attributed to such terms in
the UCC.

 

10.8         Waiver of Jury Trial.  DEBTOR AND SECURED PARTY HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY DEBTOR AND
SECURED PARTY MAY HAVE IN ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN
CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTIONS RELATED HERETO. DEBTOR
REPRESENTS AND WARRANTS THAT NO REPRESENTATIVE OR AGENT OF SECURED PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SECURED PARTY WILL NOT, IN THE EVENT
OF LITIGATION, SEEK TO ENFORCE THIS JURY TRIAL WAIVER.  DEBTOR ACKNOWLEDGES THAT
SECURED PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE PROVISIONS OF THIS SECTION.

 

[The remainder of this page has been intentionally left blank]

 

7

--------------------------------------------------------------------------------


 

Dated May 9, 2013

 

HARDINGE INC.

 

 

 

 

 

 

/s/ Douglas J. Malone

 

By:

/s/ Edward J. Gaio

Signature of Witness

 

Name:

Edward J. Gaio

Douglas J. Malone

 

Title:

Vice President and CFO

Typed Name of Witness

 

 

 

 

ACKNOWLEDGMENT

 

STATE OF NEW YORK

)

 

 

: SS.

 

COUNTY OF Chemung

)

 

 

On the 30th day of April, in the year 2013, before me, the undersigned, a Notary
Public in and for said State, personally appeared EDWARD J. GAIO, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

 

/s/ Nancy L. Curren

 

Notary Public

 

 

FOR SECURED PARTY USE ONLY:

Authorization confirmed:

 

If Debtor’s Obligations arise under a guaranty in favor of Secured Party, list
the name whose indebtedness is being guaranteed under such guaranty:

 

 

8

--------------------------------------------------------------------------------


 

Exhibit A

 

1.                                      Permitted Liens (§3.1) means and
includes:

 

a.                                      pledges and deposits made in the
ordinary course of business in compliance with workers’ compensation,
unemployment insurance and other social security laws or regulations;

 

b.                                      deposits to secure the performance of
bids, trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

 

c.                                       judgment liens in respect of judgments
that do not constitute an Event of Default under Section 7;

 

d.                                      easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of the Debtor or any
Subsidiary; and

 

e.                                       existing liens set forth on Exhibit B
hereto.

 

f.                                        any liens in favor of M&T Bank or its
affiliates.

 

2.                                      Residence, principal place of business
or chief executive office (§3.5(i))

 

3.                                      Location of Books and Records (§3.5(ii))

 

4.                                      Location of Inventory, Equipment,
Fixtures, Crops or Timber (§3.5(iii) and §3.5(iv))

 

5.                                      Locations Not Owned by Debtor and Name
of Record Owner (§3.5)

 

6.                                      Trade Name, “Doing Business As” Name or
Assumed Name (§3.6)

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

EXISTING LIENS

 

(A)

 

Debtor

 

Secured Party

 

Jurisdiction

 

Filing Information

 

Collateral

Jones & Shipman Hardinge Ltd.

 

Hormann (UK) Limited

 

UC Companies House; England and Wales

 

Registered 02/09/2005

 

The deposit account and all money from time to time placed in the deposit
account in accordance with a certain rent deposit deed

 

 

 

 

 

 

 

 

 

Jones & Shipman Hardinge Ltd.

 

HMT Trustees Limited, as Trustee of the Hardinge Machine Tools Limited Staff

 

UK Companies House; England and Wales

 

To be registered following completion

 

Debenture granting security over all assets to secure performance of obligations
under deficit recovery plan in connection with £4.2 million deficit of the
Hardinge Machine Tools Limited Staff Pensions Scheme

 

 

 

 

 

 

 

 

 

L. Kellenberger & Co. AG (as successor by merger to HTT Hauser Tripet Tschudin,
Ag)

 

UBS AG

 

Switzerland

 

10/30/2009

 

Mortgage on real property in Biel, Switzerland

 

 

 

 

 

 

 

 

 

Hardinge Taiwan Precision Machinery Limited

 

Mega International Commercial Bank

 

Taiwan

 

06/2006

 

Mortgage on real property in Taiwan

 

 

 

 

 

 

 

 

 

L. Kellenberger & Co. AG

 

Credit Suisse

 

Switzerland

 

8/20/2009

 

Mortgage on real property in St. Gallen, Switzerland and Romanshorn, Switzerland

 

--------------------------------------------------------------------------------


 

EXHIBIT B (Continued)

 

EXISTING LIENS

 

Hardinge, Inc.

 

KeyBank National Association

 

New York

 

New York SOS — Filing No. 201112018402949

 

All personal property

 

 

 

 

 

 

 

 

 

Hardinge Precision Machinery (Jiaxing) Co., Ltd

 

China Construction Bank, Jiaxing Branch

 

China

 

N/A

 

Mortgage on land use right and construction in process

 

 

 

 

 

 

 

 

 

Hardinge, Inc.

 

The Robert E. Morris Company

 

New York

 

New York SOS — Filing No. 201203028075963

 

Specific Equipment

 

 

 

 

 

 

 

 

 

Hardinge, Inc.

 

Machine Tool Systems, LLC

 

New York

 

New York SOS — Filing No. 201203218099177

 

Specific Equipment

 

 

 

 

 

 

 

 

 

Hardinge, Inc.

 

Bank of America, N.A

 

New York

 

New York SOS — Filing No. 201206110331952

 

All assets

 

(B)                                                                              
A lien in favor of American Chartered Bank on all personal property assets of
USACH Technologies, Inc. securing indebtedness of USACH Technologies, Inc. to
American Chartered Bank.

 

(C)                                                                              
Any security transfer of mortgage notes by Kellenberger in favor of Credit
Suisse AG in connection with the Credit Suisse Facility.

 

--------------------------------------------------------------------------------